Case 2:20-cv-05857-MMB_ Document 58-3 Filed 03/26/21 Page 1 of 2

EXHIBIT B — Notice of Acceptance
Case 2:20-cv-05857-MMB_ Document 58-3 Filed 03/26/21 Page 2 of 2

AlA

THE DIGUISEPPE LAW FIRM, P.C.

Office Address: 4320 Southport-Supply Road, Suite 300, Southport, NC 28461
Mailing Address: P.O. Box 10790, Southport, North Carolina 28461
(tel.) 910-713-8804 / (fax) 910-672-7705 / (email) law.rmd@gmail.com
*Principal Attorney Raymond DiGuiseppe is licensed to practice in CA, D.C., N.C., and N.Y.

 

March 26, 2021

Via Email to Kristin.Bray@phila.gov

Kristin K. Bray

Chief Deputy City Solicitor

Pa. Attorney ID No. 200737

City of Philadelphia Law Department

1515 Arch Street, 15th Floor

Philadelphia, PA 19102

Counsel for Defendants Danielle Outlaw and City of Philadelphia

Fetsurka, et al. v. Danielle Outlaw, et al., Civil Action No. 20-5857
Notice of Acceptance of Offer of Judgment Under FRCP Rule 68

Plaintiffs, Keith Fetsurka, Timothy Sieck, Nicolas Defina, Andrew Scott, and
Firearms Policy Coalition, Inc., by and through counsel, hereby notify Defendants Danielle
Outlaw and City of Philadelphia of Plaintiffs’ acceptance of Defendants’ Offer of
Judgment dated March 25, 2021, for entry of judgment against Defendants Danielle Outlaw
and City of Philadelphia in the amount of $30,000.00 for all claims for damages, costs,
attorneys’ fees and interest accrued to date and an injunctive order imposing the terms
specified in Defendants’ Offer of Judgment.

Sincerely,

Ra¥mond M. DiGuisefpe ”
Admission by Pro Hace Vice

The DiGuiseppe Law Firm, P.C.

4320 Southport-Supply Road, Suite 300
Southport, NC 28461

Counsel for Plaintiffs
